Electronically Filed
                                                       Supreme Court
                                                       SCOT-14-0001188
                                                       03-NOV-2014
                                                       09:55 AM




                          SCOT-14-0001188

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    PHILIP L. THORP, Plaintiff,

                                vs.

      STATE OF HAWAII, DEPARTMENT OF ACCOUNTING AND GENERAL
      SERVICES, AUTOMOTIVE MANAGEMENT DIVISION, Defendant.


                        ORIGINAL PROCEEDING
                      (CIV. NO. 1RC14-1-6843)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon review of the document submitted by Philip L.

Thorp entitled, “Letter of Complaint,” which was filed as a

complaint letter on October 17, 2014, it appears that, under the

facts and circumstances of this matter, this court does not have

jurisdiction to provide relief sought by way of the instant

complaint letter.   See HRS § 602-5 (Supp. 2013).   Therefore,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the complaint letter without payment of the

filing fee.
          IT IS HEREBY FURTHER ORDERED that the complaint letter

is dismissed.

          DATED: Honolulu, Hawai#i, November 3, 2014.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2